WALGREEN CO. LONG-TERM PERFORMANCE INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT EMPLOYEE:Alan G. McNally AWARD DATE:October 10, 2008 TOTAL NUMBER OF RESTRICTED STOCK UNITS:26,600 VESTING DATE:Defined in Section 4 below This document (referred to below as the “Agreement” or the “Award Agreement”) spells out the terms and conditions of the Restricted Stock Unit Award provided by Walgreen Co., an Illinois corporation (the “Company”), to the individual employee designated above (the “Employee”) pursuant to the Walgreen Co. Long-Term Performance Incentive Plan and related plan documents (the “Plan”) on and as of the Award Date designated above.Except as otherwise defined herein, capitalized terms used in this Agreement have the respective meanings set forth in the Plan. The parties hereto agree as follows: 1.Grant of Restricted Stock Units.Pursuant to the approval and direction of the
